Citation Nr: 1213994	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for abnormal valsalva.

2.  Entitlement to service connection for periostitis.

3.  Entitlement to service connection for viral syndrome.

4.  Entitlement to service connection for musculoskeletal injury with muscle spasms.

5.  Entitlement to service connection for a non-septoplasty of deviated left septum, sinus disorder, to include allergic rhinitis, chronic sinusitis, and pharyngitis.

6.  Entitlement to service connection for a non-gastroesophageal reflux disease (GERD) gastrointestinal disorder, to include gastric ulcer, gastritis, and gastroenteritis.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for tendonitis.

10.  Entitlement to an initial rating higher than 10 percent for service-connected GERD.

11.  Entitlement to an initial compensable rating for service-connected septoplasty of deviated left septum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990, with subsequent service in the National Guard during the period 1994 to 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO) in July 2008 and November 2009.

The Veteran testified before the RO's Decision Review Officer (DRO) in April 2009, and in June 2010 he testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO.  Transcripts of both hearings are of record.

The Board notes that it has recharacterized the issues on appeal, by combining the claims for various gastrointestinal and sinus disorders and broadening the issues to include any diagnosed gastrointestinal disorder, and any diagnosed sinus disorder, excluding the already service-connected GERD and septoplasty of a deviated left septum.  The Veteran has claimed various disorders and the evidence of record indicates multiple diagnoses of gastrointestinal and sinus disorders.  The scope of a claim is not limited only to the condition stated; rather, claims are for any disability "that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the issues are as characterized above.

The issues of entitlement to an increased evaluation of the service-connected deviated septum and entitlement to service connection for a sinus disorder, a gastrointestinal disorder, and a bilateral shoulder disorder, including tendonitis, are addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was requesting withdrawal of his appeals for service connection for abnormal valsalva and for periostitis.

2.  The evidence of record does not demonstrate a current disability of viral syndrome or residuals of in-service viral syndrome.

3.  The Veteran does not have a musculoskeletal injury with muscle spasms that is etiologically related to service.

4.  Service-connected GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm and shoulder pain and productive of considerable, but not severe, impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for abnormal valsalva by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for service connection for periostitis by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  A disability related to viral syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  A musculoskeletal injury with muscle spasms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

5.  The criteria for initial rating higher of 30 percent, but no more, for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

In regard to the claims for service connection, the RO informed the Veteran of the elements required to establish service connection, including the effective-date and disability-rating elements, by letter in October 2007, and the Veteran had ample opportunity to respond prior to issuance of the July 2008 rating decision on appeal.

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's gastrointestinal examination was adequate as it contained a thorough examination of the relevant medical evidence and of the Veteran and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

VA did not provide the Veteran with examinations regarding his viral syndrome or musculoskeletal claims.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, as determined below, there is no competent evidence of residuals of a viral syndrome.  Regarding the musculoskeletal disorder, the evidence of record does not indicate an association between an in-service event or injury and a current disability, as further explained below.  Accordingly, examinations regarding these claims are not required.

The Veteran has been afforded hearings before the RO and the Board.  The RO has obtained the Veteran's service treatment records (STRs) and post-service VA and private medical records from those providers the Veteran identified as having potentially relevant treatment records; the Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during his videoconference hearing on June 28, 2010, the Veteran informed the Board that he wanted to withdraw his appeals on the issues of service connection for abnormal valsalva and for periostitis.  

There remain no allegations of errors of fact or law in regard to these two issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection is thus warranted when:  (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2011).

Service connection for viral syndrome

STRs show the Veteran had a staphylococcus infection in March 1983, prior to service; he was treated with antibiotics and did not have subsequent documented recurrence or residuals.  In July 1989 he complained of malaise, chills, fever and body aches and was identified with viral syndrome.  In November 1989 he was treated for strep throat.  In March 1990, he was treated for viral gastritis.  An April 1990 separation Report of Medical History and the Report of Medical Examination are silent in regard to any current or previous chronic viral syndrome.

In a September 1990 VA medical examination in which he denied any current disability other than his claimed right knee disorder.  The examiner performed a general medical examination but noted no abnormalities other than the right knee.

In October 1992 the Veteran had an examination in conjunction with his affiliation into the Navy Reserve.  In a Report of Medical History he denied any previous or current health problems other than ear/nose/throat problems (deviated septum) and head injury (hit head on bar of trampoline as a child).  The Report of Medical Examination shows all physical systems as normal and is silent in regard to history of viral syndrome.

The Veteran had another examination in September 1994, this time for enlistment in the National Guard.  The Veteran reported no current medications and no known allergies and denied any previous or current health problems other than ear/nose/throat problems and head injury.  The corresponding Report of Medical Examination shows all physical systems as normal and is silent in regard to viral syndrome.

There is no reference to a viral syndrome in any other post-service VA or non-VA medical treatment record.  

The Veteran testified before the RO in April 2009 that his viral syndrome noted in service may have been the precursor of his post-service transient ischemic attack (TIA).  The Veteran testified before the Board in June 2010 that he had three strokes after service, which a private physician, later stated were related to a head injury in service that had been misdiagnosed as viral syndrome.  The Veteran stated he had a head injury in service in September 1988 (lump on eyebrow), and several days later had flu-like symptoms that were misdiagnosed as viral syndrome but were shown by the private physician to have been an early manifestation of his later TIA problems.  The Veteran testified that the private physician told him this in during an April 2008 visit.

The Board finds that the evidence of record does not support a finding of service connection for residuals of a viral syndrome.  The preponderance of the evidence demonstrates that there is no current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

Although the Veteran had a viral syndrome during service, there is no diagnosis of viral syndrome at any point during the pendency of the Veteran's claim.  The Veteran asserted in his RO and Board hearings that an April 2008 private medical demonstrates that the in-service viral syndrome was a misdiagnosis, and that what the Veteran had during service was actually an early manifestation of the TIA that became disabling after service.  The Board has carefully reviewed the April 2008 private report but finds nothing therein that refers to misdiagnosis in service.  The examiner noted that there was a question as to whether the Veteran historically had a cerebrovascular accident (CVA) as previously believed or actually had one or more traumatic brain injuries (TBIs), but nothing in the report shows an impression that the Veteran had a TBI in service or that the Veteran otherwise manifested early TIA symptoms in service.  The Veteran is not competent to provide such testimony as it is not based on observable symptomatology, but "subject-matter [that] so far partakes of a science, art, or trade as to require a previous habit or experience or study in it, in order to acquire a knowledge of it [and] does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (quotations omitted) (1992); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As there is no current disability, the claim for service connection must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service connection for musculoskeletal injury with muscle spasms

The Veteran testified before the RO in April 2009 that he fell off a bunk bed in service and has had constant back pain and spasms since then.  The Veteran testified before the Board in June 2010 that he had lumbosacral spasms in service in September-October-November 1986.  He reported back spasms after discharge from service.

STRs show the Veteran presented in September 1986 complaining of pain and spasms in the back after jumping from the top bunk.  The impression was musculoskeletal injury.  In October 1986 his continued symptoms were characterized as sacroiliac irritation.  In November 1986 he complained of continued back and hip pain and was assessed as having mild musculoskeletal irritation versus herniated nucleus pulposus (HNP).  The Veteran had a separation physical examination in April 1990 in which he denied recurrent back pain.  The Report of Medical Examination shows clinical evaluation of the spine, musculoskeletal, and neurological systems as normal.

The Veteran had a VA medical examination in September 1990 in which he denied any current disability other than his claimed right knee disorder.  The examiner performed a general medical examination but noted no musculoskeletal abnormalities other than the right knee.

In October 1992 the Veteran had an examination in conjunction with his affiliation into the Navy Reserve.  In a Report of Medical History he denied any current or past musculoskeletal problems including recurrent back pain.  The Report of Medical Examination shows normal clinical evaluation of the spine/musculoskeletal and neurologic systems.  The Veteran had another examination in September 1994, this time for enlistment in the National Guard.  The Veteran reported no history of musculoskeletal problems including recurrent back pain.  The Report of Medical Examination showed normal clinical evaluation of the spine, musculoskeletal, and neurologic systems.

Private medical records date in December 1997 indicate the Veteran complained of sudden-onset numbness in the left upper and lower extremities, which he attributed to a pinched nerve.  The initial impression was cerebrovascular accident (CVA) versus multiple sclerosis.  The Veteran subsequently had a battery of diagnostics from the same provider regarding ongoing left-side hemiparesis, and by March 1998 the clinical impression was venous angioma.  Private records from August 1998 noted treatment for new-onset neck and right shoulder pain.  The clinical impression was acute cervical strain with wry neck and associated right shoulder discomfort.  The Veteran also reported paresthesias in both upper extremities, but these were linked to the previous neurological problems involving the brain.  

In December 2005 private records, the Veteran was treated for back pain, noted as due to recent injury while stepping off a curb.  X-rays of the spine showed mild spondylosis.  The clinical impression was lower back sprain.  In May 2007 private records, the Veteran requested documentation of limitation of his work hours because he generally did not feel good.  The musculoskeletal and neurological examinations were negative.

July 2007 private medical records indicated treatment for what was noted as a long history of underlying complaints of the left upper and lower extremities, most recently as worsening tremors in the left upper extremity and weakness in the left lower extremity.  The Veteran's symptoms reportedly had a 10-year history (i.e., since approximately 1997) but had recently worsened.  The Veteran was evaluated by neurosurgery, neurology, internal medicine and psychology services, all without conclusive pathology, although neurologic evaluation showed a small chronic subdural hematoma and magnetic resonance imaging (MRI) showed cervical stenosis.  The Veteran endorsed having had traumatic head injury when he was 9 years old.  Physical examination confirmed a coarse left upper extremity tremor.  The clinical impression on discharge was left upper extremity tremor of uncertain etiology, left upper extremity spasticity, left lower extremity weakness, cervical stenosis and depression.

The Veteran had a VA neurological consult in October 2007 in which he reported that 10 years previously he awoke with left-side numbness that slowly improved but left him with some persistent numbness and loss of strength.  Approximately three years prior he had sudden onset of left arm spasms as well as increased left-side numbness; in November 2006 the left arm spasms turned into intermittent tremor that became constant by April 2007.  He described his recent treatment at UMC.  The clinician indicated follow-up would continue after receipt of records from UMC.

The Veteran had two subsequent VA neurology follow-ups in November 2007 in which the clinical impression was suspicion of one, or perhaps two, strokes affecting the left side and resulting in a movement disorder.  There was also question of possible hemiballismus affecting the LUE that had become chronic.  However, no conclusive diagnosis was reached.

The Board finds that the evidence of record does not support a finding of service connection for a musculoskeletal injury with muscle spasms.  Preliminarily, the Board notes that the Veteran appears to base this claim on a back condition.  First, the Board finds the Veteran's reported continuity of symptoms to be competent, but not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's account of chronic symptoms since service discharge in June 1990 are inconsistent with his contemporaneous statements in September 1990, October 1992, and September 1994 in which he specifically denied any history of recurrent back pain or musculoskeletal problems.

Second, the earliest evidence of any musculoskeletal symptoms was not until December 1997, seven years after discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Third, the other evidence of record does not demonstrate that any current musculoskeletal disorder with muscle spasms is related to service.  Although the Veteran was treated in service for low back pain, variously diagnosed, his separation physical examination was negative for a back disorder.  There is no record of cervical spine injury or musculoskeletal spasms in service.  Post-service medical records extensively document musculoskeletal weakness and tremors in the upper extremities.  Although a December 2005 medical record noted back pain, it was due to a recent injury.  Two years later, a musculoskeletal examination was negative.  The remaining records are related to neurological and brain conditions.  The Board accordingly finds the criteria for service connection are not met and the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

GERD is rated under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  The Veteran is currently assigned a 10 percent evaluation, which reflects two or more of the symptoms for the 30 percent evaluation of less severity.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm and shoulder pain, productive of considerable impairment of health.

In increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The Board has considered evidence of severity of symptoms since the date service connection became effective; i.e. since September 25, 2007.

A VA nursing intake note in September 2007 shows complaints of multiple problems, including difficulty swallowing and frequent choking when drinking thin liquids.  The attending physician's assessment was dysphagia.

The Veteran had a barium swallow test at Nevada Imaging in October 2007.  The Veteran was noted to have history or dysphagia and left hemiparesis.  The clinical impression was mild pharyngeal dysphagia.  The Veteran had an esophagogastroduodenoscopy (EGD) by Digestive Diseases Center in January 2009 to follow up complaint of dysphagia.  The esophagus showed hiatal hernia and esophagitis, while the stomach and duodenum were normal.  The impression was esophagitis, gastritis without hemorrhage, gastroparesis and hiatal hernia.  The Veteran also had a gastric emptying study, performed by Nevada Imaging Centers in March 2009.  The impression was significantly delayed gastric emptying.

The Veteran had a VA gastrointestinal examination in July 2009, performed by a physician who reviewed the claims file.  The Veteran endorsed self-medication when symptoms warranted.  He denied hospitalization or surgery but endorsed nausea and vomiting several times per week.  He endorsed dysphagia "most of the time" and esophageal distress several times per day.  He reported heartburn or pyrosis daily and regurgitation several times per week; he also reported severe hematemesis or melena in June-July 2009.  The examiner stated the Veteran's GERD disability had no effect on employment (the Veteran stopped working due to CVA) but that the disability had moderate effect on chores and shopping; the GERD also caused the Veteran discomfort at night because of the reflux.

The Veteran testified before the Board in June 2010 that the observations of the VA examiner cited above were essentially correct.  He endorsed regurgitation several times per day; he also endorsed arm and shoulder pain, but when he reported these to medical providers these symptoms were attributed to other causes.  

On review of the evidence above the Board finds the criteria for initial evaluation of 30 percent are met.  The Veteran endorses persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm and shoulder pain, which is squarely within the criteria for a 30 percent rating.  The Veteran's account of esophageal distress several times per day, dysphagia most of the time and nausea, vomiting and regurgitation several times per week with consequent trouble sleeping is consistent with considerable impairment of health as envisioned by the 30 percent rating.

The Board has considered whether the criteria for rating higher than 30 percent are met, but the record does not show severe impairment of health as envisioned by the 60 percent rating.  The record does not show, and the Veteran does not assert, material weight loss or anemia; the Veteran has asserted hematemesis or melena on one occasion only.  Thus, the record does not show the symptoms or an overall impairment of health more closely approximating a disability picture consistent with the criteria for a rating higher than 30 percent.

Consideration has been given to assigning a staged rating; however, there is no indication that the criteria for compensable rating were met during any period under review.  See Fenderson, 12 Vet. App. 119.

The Board has considered the Veteran's lay evidence of severity of symptoms, including his testimony, his correspondence to VA and his reports to various medical providers and examiners.  The Veteran's lay evidence supports the 30 percent evaluation assigned by the Board, but even affording the Veteran complete credibility there is nothing in the lay evidence showing the schedular criteria for the higher 60 percent rating are met.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected GERD are contemplated by the schedular criteria, as they contemplate the Veteran's reported symptoms of esophageal distress, dysphagia, nausea, vomiting, regurgitation, and overall impairment of health.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for an initial rating of 30 percent, but not more, for the service-connected GERD are met.  The Veteran's appeal is granted to that extent.  
  

ORDER

The appeal for service connection for abnormal valsalva is dismissed.

The appeal for service connection for periostitis is dismissed.

Service connection for viral syndrome is denied.

Service connection for musculoskeletal injury with muscle spasms is denied.

An initial rating of 30 percent, but no more, for GERD is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA examinations and medical opinions.

Service connection for sinusitis, rhinitis, and/or pharyngitis 

Remand is required for an examination and medical opinion.  The Veteran is service-connected for a deviated septum, but claims separate compensation for sinus disorders.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  A February 2008 VA examination was provided without review of the claims file.  The examiner noted that there was no sign of active sinus disease, no permanent hypertrophy from bacterial rhinitis, no rhinoscleroma, and no signs of residual injury to the pharynx.   X-rays of the sinuses were unremarkable.  The examiner's diagnosis was history of allergic rhinitis and history of occasional sinus headaches.  The examiner thus appears to conclude that there is no current sinus disability, but a history of allergic rhinitis and sinus headaches.  But the examiner did not review the claims file to determine if there was evidence of a current sinus disability, other than the service-connected deviated septum, at any time since 2007.  Accordingly, remand is required for an examination and medical opinion based upon review of the claims file.

Service connection for a non-GERD gastrointestinal disorder

Remand is required for an examination and medical opinions.  The Veteran is service-connected for GERD.  He asserts entitlement to separate compensation for variously diagnosed gastrointestinal disorders.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Here, a June 2009 VA examination was conducted.  The examiner determined that peptic ulcer disease is not likely caused by or a result of service.  The examiner stated that the Veteran did not currently suffer from peptic ulcer disease or gastritis based on the most recent EGD examination showing normal findings for the stomach and duodenum.  But the examiner did not provide an etiological opinion regarding other gastrointestinal disorders that were diagnosed in a January 2009 private record, including esophagitis, gastroparesis, and hiatal hernia.  The examiner also did not address the fact that, contrary to the VA examiner's conclusion, in the January 2009 private EGD examination report, the examiner diagnosed gastritis.  Accordingly, these remand is required for examination and medical opinions.

Service connection for a bilateral shoulder disorder, to include tendonitis

Remand is required to obtain a VA examination and medical opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

Here, the Veteran's STRs indicate treatment for bilateral shoulder complaints and assessments of chronic shoulder dysfunction and supraspinatus tendonitis.  Additionally, the Veteran has provided competent testimony of current bilateral shoulder pain and bilateral shoulder complaints that have persisted since service discharge.  The evidence of record, however, is unclear regarding the presence of a current disability.  Accordingly, remand is required for an examination and etiological opinion as there is insufficient evidence to decide this claim.

Increased evaluation for deviated left septum

Regarding the claim of entitlement to an increased evaluation, the appeal must be remanded for a current examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The most recent examination was in February 2008, which determined there was no current deviated septum and no blockage.  At the June 2010 Board hearing, the Veteran testified that his disability has increased in severity since the last VA examination; specifically, he stated that he had recently been identified with a deviated septum to the right and that a specialist has advised him that he is 80 percent obstructed on both sides.  The Veteran also stated he has daily problems breathing and sleeping due to the deviated septum.  An additional VA examination is therefore necessary at this point to determine the current severity of the service-connected disability on appeal.

All claims being remanded

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the most recent VA treatment records are dated in 2008.  Accordingly, more recent records should be obtained.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, afford the Veteran with an examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected deviated left septum.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should provide an opinion as to whether the service-connected deviated left septum results in a 50 percent (or more) blockage of the nasal passage on both sides, or a complete obstruction on one side only.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any non-deviated septum sinus disorder, including sinusitis, rhinitis, and/or pharyngitis.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must first address whether there are any current sinus disabilities, at any time since 2007, to expressly include sinusitis, rhinitis, and/or pharyngitis.  If there are any diagnosed sinus disorders, at any time since 2007, then the examiner must provide opinions regarding each diagnosed disorder, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  

The examiner must address the following:  (a) the STRs showing allergic rhinitis and pharyngitis, and the discharge examination in which the Veteran denied current throat problems, allergies, or sinusitis; and a normal clinical evaluation of the sinuses, nose, mouth, and throat; (b) October 1992 and September 1994 examinations in which the Veteran denied sinusitis, hay fever, and chronic or frequent colds, and there were normal clinical evaluations of the sinuses, nose, mouth, and throat; (c) December 1997 private records that noted upper respiratory infection, possibly sinusitis; (d) a May 2007 private evaluation of the mouth, nose, and throat that was within normal limits; and (e) the Veteran's lay statements regarding a recent diagnosis of sinusitis and nonstop sinusitis, rhinitis, and pharyngitis in the form of a sore throat, since service discharge.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any non-GERD gastrointestinal disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must first determine which gastrointestinal disorders the Veteran currently has, and has had since 2007.  The examiner must address whether the Veteran has or has had since 2007, gastritis, peptic ulcer disease, hiatal hernia, gastroparesis, or esophagitis.  Regarding each disorder, if the examiner determines that the Veteran does not have that disorder, the examiner must address the medical records that provide such diagnoses and articulate why a contrary finding was reached.  

Next, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether, for each diagnosed gastrointestinal disorder, it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  

The examiner must address the following:  (a) the STRs noting mild dyspepsia consistent with GERD; gastrointestinal symptoms due to a nervous stomach; gastrointestinal distress secondary to an upper respiratory infection; and viral gastritis; (b) an October 1992 examination at which the Veteran denied frequent indigestion and stomach or intestinal trouble, and clinical evaluation of the abdomen and viscera was normal; (c) a September 1994 examination at which the Veteran denied history of stomach trouble and clinical evaluation of the abdomen and viscera was normal; (d) February 2007 private records in which the Veteran denied nausea, vomiting, or abdominal pain, and the impression was constipation; (e) a May 2007 private record where the Veteran denied abdominal pain or problems, and examination of the abdomen was unremarkable; (f) a July 2007 private record, in which the Veteran denied nausea, constipation, diarrhea, hematochezia or melena, and examination of the abdomen was grossly normal; (g) VA records in September 2007 and January 2008 that noted abdominal pain probably secondary to constipation, rule out inflammatory process at the former herniorrhaphy site and history of peptic ulcer disease; and (g) a January 2009 EGD report that indicated hiatal hernia and esophagitis, but normal stomach and duodenum.  The impressions were esophagitis, gastritis without hemorrhage, gastroparesis and hiatal hernia.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed right or left shoulder disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must first address whether there are any right or left shoulder musculoskeletal disorders currently, or since 2007, including whether there is tendonitis.  If there are such disorders, including tendonitis, then for each diagnosed disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must address the following:  (a) the STRs noting chronic shoulder dysfunction due to calcium deposits, probably supraspinatus tendonitis, possible bursitis, and normal x-rays; (b) October 1992 and September 1994 examinations in which the Veteran denied arthritis, rheumatism, bursitis, and a painful or "trick" shoulder, and clinical evaluation of the upper extremities and musculoskeletal system was normal; (c) 1995 private records that noted bilateral shoulder impingement; (d) 1998 private records that indicated an impression of acute cervical strain with wry neck and associated right shoulder discomfort; (e) normal x-rays in May 2002 private records; (f) March 2003 private records that indicated normal x-rays and a clinical impression of left shoulder strain; and (g) lay statements in which the Veteran reported he injured his shoulders in service when he fell off a bunk, and that he has had continuous shoulder problems since service.   

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


